Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This application is a 371 of PCT/CN2018/120089 12/10/2018 and claims priority to CHINA 201711394508.4 12/21/2017.
	Claims 1-9, 13-15 are pending.  
Restriction Election Maintained
2.	Applicant’s election of group I and the species, Formula 4, in the reply filed on June 28, 2021 was previously acknowledged. According to applicants’ representative claims 1-9, 13-15 read on the elected species. As detailed in the following rejections, the elected species was not found patentable.  Therefore, the provisional election of species is given effect, the examination is restricted to the elected species only, and claims not reading on the elected species are held withdrawn.  
Claim Rejections/Objections Withdrawn
3.	The rejection of claims 1-9, 13-15 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for lack of enablement for prodrugs or metabolites is withdrawn in view of the amendments. 
Claim Rejections/Objections Maintained/ New Grounds of Rejection
4.	The rejection of claims 1-9, 13-15 under 35 U.S.C. 103 as being unpatentable over Huang in view of Wermuth AND Ding is maintained.  Applicant's arguments filed November 11, 2021 have been fully considered but they are not persuasive.  According to the arguments, the compound T-4, the elected species, has unexpected results with an IC50 of 5.09nM as compared to the 
 None of the details of the experimental assay procedure has been given however applicant argues that “Although Huang discloses that the IC50 value of brigatinib 11q is 0.37 nM, the test ∼50%) ALK potency.”  Small differences in enzymatic assay potency are expected but rarely guide clinical development and may lack biological significance. Gleeson and coworkers assessed the generic relationship between therapeutic doses, in vitro potency, and physicochemical properties. They concluded that high in vitro drug potency does not necessarily predict in vivo benefit, partly because of poorer pharmacokinetic properties. [Gleeson, M.P., Hersey, A., Montanari, D. & Overington, J. Probing the links between in vitro potency, ADMET and physicochemical parameters. Nat. Rev. Drug Discov. 10, 197–208 (2011).]  As discussed in Huang “Brigatinib demonstrated oral efficacy in multiple ALK+ mouse models, including Karpas- 299 (ALCL) and H3122 (NSCLC), while demonstrating no signs of toxicity, including weight loss.” and was “a potent inhibitor of native ALK and a broad panel of clinically relevant crizotinib-resistant 
Even if evidence were presented in a declaration and accepted as unexpected, the evidence of unexpected results "must be reasonably commensurate with the scope of the claims," although every claimed embodiment need not be tested. In re Huai-Hung Kao, 639 F.3d 1057, 1068 (Fed. Cir. 2011); see also Allergan, Inc. v. Apotex, Inc., 754 F.3d 952, 965 (Fed. Cir. 2014). "Appellant bears the burden of establishing a nexus between the full scope of the claimed invention and the proffered evidence of nonobviousness." Demaco Corp. v. F. Von Langsdorff Licensing Ltd., 851 F.2d 1387, 1392 (Fed. Cir. 1988).   Besides the one analog of brigatinib, applicants’ representative compares two additional compounds in the assays.  At least the last compound has not been searched or examined since the structure is different from the elected species with a fused indole. For the other compound, which applicant calls T-1, the enzymatic assay values are nearly identical. The paucity of data, for only two compounds, is not nearly representative of the scope claimed and does not represent the scope of the prior art.  The Huang compound is 11l, which applicant calls “Analogue of T-1” has data in Huang Table 2, which is different than applicants:

    PNG
    media_image1.png
    201
    1319
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    103
    1258
    media_image2.png
    Greyscale

There are small differences in the cell based assay applicants’ representative has argued but it is very close, 2.02 vs 2.60nM in the wild type enzymatic assay and 5.27nM and 6.87nM in the mutant assay. This difference is negligible. The R moiety in claim 8 formulae (2), (6), (10), (27) of claim 11e corresponds to the last embodiment of claim 5 line 2 page 7, compound 11n corresponds to the 5th embodiment of line 2 of W in claim 5 on page 8; 11u corresponds to the 7th embodiment in line 2 claim 5 on page 7; 11p has the morpholine W on page 8 of claim 5 line 2 first embodiment, and so on.  The R moiety (instant W), besides being in the elected species formula (4), is in formula (8) and (12) which is that of 11q Brigatinib (AP261130).  Formula 8 has an isopropyl group as R2 which is the pyridine analog of compound 12j in Table 3.  Finally the specification itself has data for formulae (2), (6), (8) and (10) on page 92 Table 2 that have either (B) or (C) value for ALK [L1196] which is 50-100nM in the former and 100-400nM in the latter.  These values are admittedly poorer than those of brigatinib. It is noted that for the elected species, Formula (4), the value in Table 2 is in the B category of 50-100nM which conflicts with the data in the attorney argument of 7.43 nM and is poorer than brigatinib (17.1nM). A prima facie case of obviousness may be rebutted when results are "greater than expected result”, not less than expected [MPEP 716.02(a)].  The properties are broadly similar and there is never an expectation that precisely the same value would be obtained in a biological experiment. When differences based upon degree are asserted, the evidence must show that the properties of the compounds differed in such an appreciable degree that the difference was really unexpected. 
After a careful consideration of all the evidence, the alleged unexpected result of possibly small differences in enzymatic activity which are not submitted in a declaration and represent attorney argument and are not probative.  Even if properly submitted, there is an expectation of some differences in degree in properties, and the compounds expectedly have the same type of biological activity. In the absence of evidence to show that the properties of the compounds 
With regard to the argument that Wermuth teaches the bioisosteric modification would “at most maintain activity”, obtaining a compound with the same or similar activity is motivation enough. In a similar manner, Ding is dismissed by pointing to an example where the activity is the same or “worse”.  In 3 out of the 4 assays with data, the activity was the same.  The activity th column.  The dash in the last column in the table appears to be a lack of data not lack of activity.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 1-9, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang “Discovery of Brigatinib (AP26113), a Phosphine Oxide-Containing, Potent, Orally Active Inhibitor of Anaplastic Lymphoma Kinase.”    Journal of Medicinal Chemistry, 2016, 59(10), 4948-4964 in view of Wermuth, Camille G. “Molecular Variation Based on Isosteric Replacements” in Chapter 13, The Practice of Medicinal Chemistry, Academic: 1996, pgs. 203-237 AND Ding WO 2016000581 A1 (cited on the IDS, English Language Equivalent is US PGPub 20170129909A1).  The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for 99determining obviousness under 35 U.S.C. 103 are summarized as follows:
1)	Determining the scope and contents of the prior art:  
Huang is a non-patent literature summary of the drug discovery program at Ariad Pharmaceuticals that led to the cancer drug Brigatinib (AP261130).  Part of the SAR focused upon the core of the 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

The R moiety in claim 8 formulae (2), (6), (10), (27) of claim 8 is found in compound 11e. The R moiety in formula (4) the elected species, and formula (8) and (12) is that of 11q Brigatinib (AP261130).  “Overall, this solubilizing group screening campaign identified several amines (11e, 11m, 11n, 11q, 11u) with favorable potency and selectivity profiles.” Various other biological tests were performed.  In conclusion, “Extensive medicinal chemistry efforts led to the identification of investigational brigatinib, a potent inhibitor of native ALK and a broad panel of clinically relevant crizotinib-resistant mutations. Brigatinib demonstrated oral efficacy in multiple ALK+ mouse models, including Karpas-299 (ALCL) and H3122 (NSCLC), while demonstrating no signs of toxicity, including weight loss. A unique structural feature of brigatinib is the dimethylphosphine oxide, a novel hydrogen bond acceptor that was critical for balancing ALK potency and selectivity over the highly homologous IGF1R and InsR kinases. When compared with other hydrogen-bond acceptors, the highly ionic P=O bond imparts a number of important drug-like properties, including decreased lipophilicity, increased aqueous solubility, reduced protein binding, and robust metabolic stability.”
2)	Ascertaining the differences between the prior art and the claims at issue.
The utility of the prior art is the same.  The compounds of the instant claims have a bioisosteric replacement of CH with an N.  The elected species, Formula (4), has all the structural features of brigatinib and differs only by this change.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
Versus
    PNG
    media_image5.png
    644
    573
    media_image5.png
    Greyscale

Other comparisons could be made including the compounds in Table 2 and Table 3 where R (instant W is various, Table 2) and R2 is various (Table 3).
3)  	Resolving the level of ordinary skill in the pertinent art:  The level of ordinary skill is high.  Someone preparing these compounds would be trained in organic chemistry and would recognize the very close structural similarity and would expect them to have similar properties.  Looking at the compounds of Formula I the compounds are simply bioisosteres where the ring CH has been replaced with a N, a well-known modification.  This is taught in textbooks as evidenced by Wermuth, Pg. 271 “Ring equivalents  The substitution of –CH= by –N= or –CH=CH- by –S- in 
Briefly, the structure shows that brigatinib binds to ALK in the ATP-binding site by adopting a U-shaped ligand conformation. While the pyrimidine core of brigatinib binds in the adenosine site, its methoxy group and DMPO aniline bind in the vicinity of the hinge and DFG sites, respectively (Figure 4A). As revealed in the structure, the potency of brigatinib against ALK can be largely attributed to the chemical substituents installed on the bisanilinopyrimidine scaffold. These include the molecular interactions of the methoxy group with the hinge residue L1198, of the C5-chlorine atom with the gatekeeper residue L1196, and of the DMPO moiety with the GDFG motif (Figure 4A). In addition, the DMPO moiety fosters intramolecular interactions and stabilizes the U-shaped conformation of brigatinib through an O···NH hydrogen bond (Figure 4A).

Figure 4 A shows the key hydrogen bond interactions which is shown here:

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

The phenyl ring is pointed away from these interactions “largely attributed to the chemical substituents installed on the bisanilinopyrimidine scaffold. These include the molecular 
Finally even within this narrow field of bisanilinopyrimidine ALK inhibitors, Ding has shown that the pyridine bioisosteres are effective at inhibiting ALK. In the generic description on page 2 of US PGPub ‘909 A1 at paragraph [0013] which is the same core as the instant claims and that of Huang, both the phenyl compounds (where Z is CH) and the 3-pyridyl compound (Z is N) are described.  Ding teaches example with the pyridine including but not limited to Example 24 on page 53 [0334], 5-chloro-N4-[2-(dimethylphosphinyl)phenyl]-N2-[4- methoxy-6-(9-methyl-3,9-diazaspiro[5.5]undec-3-yl)-3-pyridinyl]-2,4-Pyrimidinediamine, which differs only in the position of the methoxy group from the claimed compounds at least where W is 3,9-diazaspiro[5.5]undec-3-yl.  In re Grabiak 226 USPQ 870, "[w]hen chemical compounds have "very close" structural similarities and similar utilities, without more a prima facie case may be made",  In re Deuel 34 USPQ2d 1210, "a known compound may suggest its analogs or isomers, either geometric isomers (cis v. trans) or position isomers (emphasis added) (e.g. ortho v. para)". One of ordinary skill would be motivated to make the compounds of the invention because he would expect the compounds to have similar and even improved properties.  Success is practically guaranteed in making a potent ALK inhibitor since the differences between the prior art and the instant claims would not negatively impact the binding interactions in the ATP binding pocket.
Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID K O'DELL/Primary Examiner, Art Unit 1625